DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Application, Amendments and Claims
Applicant's submission filed on 07 February 2022 has been entered.  Claims 1-2 and 6-8 are pending, and claim 1 is currently amended.


Response to Arguments
Applicant's arguments filed 07 February 2021 with respect to 35 USC 112(a) written description have been fully considered but they are not persuasive.
On page 2 of the Remarks, the applicant argues that the examiner agreed the current amendment to claim 1 would overcome the rejection under 35 USC 112(a) during the interview on 02 February 2022.  The examiner respectfully disagrees.  The amendment to the preamble of claim 1 “An apparatus for passively diagnosing a subject having at least one disease selected from the group consisting of bradycardia, tachycardia, hypotension, hypertension, hypoxaemia, hypothermia, bradypnea, tachypnea, sinus tachycardia, prediabetes, diabetes, pneumonia, urosepsis, asthma, and respiratory arrest” does not limit the scope of sensors and diseases that may be used to diagnose.  At best, the preamble describes an intended use diagnosing diseases in subjects that have at least one of the listed diseases.  However, this does not limit diagnosis by the apparatus to only the diseases claimed in the preamble.
AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  The skilled artisan would recognize that nine sensors and the 17 diseases found in applicant’s Table 1 are not a representative number of diagnostic sensors and diseases that capture and reflect the variation with these respective genera.  As an example of members from these genera that are not represented, the examiner points the applicant to the diagnosis of brain disorders (e.g. epilepsy, brain tumors) that are reliant on electroencephalography (EEG) measurements or magnetic resonance imaging (MRI).  The scope of the claims covers brain disorders but the applicant has not demonstrated that such disorders may be diagnosed using the discloses sensors for measuring heart rate, blood pressure, blood oxygen, temperature, respiration rate, ECG, glucose, motion and EMG.  Further the scope of the claims reads on being able to diagnose a patient when only a single parameter is abnormal e.g. elevated heart rate.  There are many conditions and even exercise states that lead to elevated heart rate in the same range (e.g. between minimum and maximum predetermined indicator values) but the applicant’s disclosure does not indicate he possesses a way to distinguish a post exercise condition from tachycardia or excitement (the specification indicates emotional diseases such as excitement may be diagnosed, see paragraph [0051] and claim 19).

Requiring pre-identified diseases in a database does not limit the database to a subset of diseases.  Presumably infinite diseases (past, present and future) may be added to the database.  Similarly, the applicant argues the sensors are limited to only those sensors for which there is data in the database.  Again, the database is not a locked, unchangeable element, and the applicant has not identified or limited the sensors that are being claimed.  No limitations limiting the disease being diagnosed and sensors used for diagnosis are provided in the claims.
The claims continue to cover all known diseases and all known sensors which is not supported by the original disclosure because the original disclosure does not demonstrate the determination of indicator values for all diseases using all sensors.  Simply defining an equation for the indicator value and instructing someone to compare with measured, known sensor values does not demonstrate possession of all known sensor measurements for diagnosing all known diseases.

Applicant's arguments filed 07 February 2022 with respect to 35 USC 112(a) scope of enablement have been fully considered but they are not persuasive.
An apparatus for passively diagnosing a subject having at least one disease selected from the group consisting of bradycardia, tachycardia, hypotension, hypertension, hypoxaemia, hypothermia, bradypnea, tachypnea, sinus tachycardia, prediabetes, diabetes, pneumonia, urosepsis, asthma, and respiratory arrest” does not limit the scope of sensors and diseases that may be used to diagnose.  At best, the preamble describes an intended use diagnosing diseases in subjects that have at least one of the listed diseases.  However, this does not limit diagnosis by the apparatus to only the diseases claimed in the preamble.
The applicant previously argued the specification enables one of ordinary skill in the art to practice the invention commensurate in scope with the claims because the claims require diagnosis based on a list of diseases that are present in a database.  In order to practice the invention the skilled artisan would have to know which sensor parameters (vital signs) are indicative of all diseases and how to distinguish between diseases presenting the same or similar vital signs.  The claims cover physical, physiological and emotional diseases.  The skilled artisan would not know what vital sign(s) indicate and distinguish between sadness, excitement, Parkinson’s disease, Meniere’s disease, and all other diseases currently encompassed by the claims without undue experimentation.  The applicant further argues that the use of only pre-identified diseases requires no undue experimentation.  The examiner disagrees because there are several known diseases that cannot be diagnosed solely using the 11 vital signs described by the applicant.  As stated in the rejection for written description above, vital signs alone cannot diagnose arthritis or brain disorders.  There is an absence of working examples wherein the summation of unrelated parameters with different units is used to arrive at a diagnosis.  The control value is a binary value (0 or 1) that merely indicates if a measured value is within a normal or abnormal range.  The control value does not account for the fact that the diagnostic formula requires various measurements of different units to 
The claims are not limited to the diseases and sensor disclosed in the specification, and the recitation of a database does not limit the diseases and sensors that may be used for diagnosis.  A database could contain one pre-identified disease or thousands. 

Applicant's arguments filed 07 February 2021 with respect to 35 USC 101 have been fully considered but they are not persuasive.
On pages 3-5 of the Remarks, the applicant argues the addition of limitations to claim 1 directed to “transmitting means” and “receiving means” for communicating measurement data constitute more than extra-solution activity.  The examiner believes the transmitting means and receiving means are pre-solution activity in the form of data gathering.  Regardless, based on Berkheimer, transmitting means and receiving means for worn sensors are well-understood, routine, and conventional in the art as explained in the updated rejection below.  Thus, the addition of transmitting means and receiving means is not significantly more than the abstract idea itself.
The applicant states by screening sensors and their measurements that are irrelevant to determining the presence of a disease, the system and process exercised therein is preformed faster.  Further by removing the need for manual feedback by the user, the system allows more accurate, fast and reliable diagnosis as well as continuous monitoring.  The applicant argues “sensors” and “coupling sensors to a body part” impose meaningful limits on the judicial exception.  Based on this rationale, the applicant concludes that one of ordinary skill in the art would recognize the claimed invention as providing an improvement to the technical field of continuous health monitoring and diagnostic tools.  The examiner respectfully disagrees because collecting vital sign measurements with sensors coupled to a body constitutes insignificant pre-solution activity i.e. data gathering.  Furthermore, but for the “processor” 

Applicant’s arguments, see Remarks, filed 07 February 2022, with respect to the rejection of amended claim 1 under 35 USC 103 as being unpatentable over Kakkar in view of Adourian and Pyloth have been fully considered and are persuasive.  The rejections of claims 1-2 and 6-8 have been withdrawn.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claims 1 “each sensor having transmitting means for transmitting measurement data” and “receiving means for receiving measurement data from the sensor” are being interpreted as Bluetooth® devices in accordance with paragraphs [0062] and [0063] of the specification.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-2 and 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitations “sensors”, “indicator value,” “predetermined indicator minimum value,” and “predetermined indicator maximum value” are not adequately described in the applicant’s disclosure to warrant claiming of the entire genus of “sensors,” “indicator values” and “predetermined indicator values.”  The examiner interprets “sensor,” “indicator value” and “predetermined indicator value” as generic claim language considering the specification lists several types of sensors without describing the determination of specific indicator values.  Per, MPEP §2161.01(I), generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1349-50, 94 USPQ2d at 1171 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.") (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (rejecting the argument that "only similar language in the specification LizardTech, the claim was directed to a method of compressing digital images using seamless discrete wavelet transformation ("DWT"). The court found that the claim covered all ways of performing DWT-based compression processes that lead to a seamless DWT because there were no limitations as to how the seamless DWT was to be accomplished. However, the specification provided only one method for creating a seamless DWT, and there was no evidence that the specification contemplated a more generic way of creating a seamless array of DWT coefficients. Therefore, the written description requirement was not satisfied in this case because the specification did not provide sufficient evidence that the inventor invented the generic claim. "[T]he description of one method for creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective." LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733.  Similarly, in the instant application the original disclosure describes only determining the value of a vital sign event indicator found in paragraph [0049] of the applicant’s specification:             
                I
                n
                d
                i
                c
                a
                t
                o
                r
                =
                
                    
                        ∑
                        
                            i
                            =
                            1
                        
                        
                            12
                        
                    
                    
                        
                            
                                
                                    
                                        W
                                        F
                                    
                                    
                                        i
                                    
                                
                            
                        
                        (
                        
                            
                                M
                                i
                                n
                            
                            
                                i
                            
                        
                        )
                        (
                        
                            
                                C
                            
                            
                                i
                            
                        
                        )
                    
                
            
         where WFi, Ai, C, Mini, Maxi, and i are the weighting factor, actual reading of the sensor, control, minimum, maximum range values, and the number of the sensor, respectively and where n is a natural number.  This disclosure of an indicator value does not support the claiming of every indicator value involving all types/combinations of sensors and diseases.  More specifically, the specification indicates the sensors comprise pulse, SpO2, airflow, ECG, sphygmomanometer, galvanic skin response, accelerometer and EMG; and the event indicators comprise hypertension, diabetes, asthma, tachycardia, bradycardia and hypotension (Table 8).  This does not support claiming the entire genus of sensors and all indicator values related to all diseases.  For instance, the original disclosure does not describe how temperature sensors alone may be used to distinguish between all diseases e.g. how does temperature alone diagnose diabetes versus asthma or any other potential disease?  Furthermore, the original disclosure provides no description of how to determine the predetermined indicator value.  The entire diagnostic process is predicated upon the determination of at 
All remaining claims are rejected for depending from claims lacking written description.


Claims 1-2 and 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all embodiments within the scope of claims 1-2 and 6-8 can be used as claimed and whether claims 1-2 and 6-8 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 1-2 and 6-8 it is believed that undue experimentation would be required because:
           	(a) The breadth of the claims is broad because the claims read on diagnosing any disease based on only sensor measurements and predetermined indicator values.
(b) The invention is directed to diagnosing disease based on sensor measurements and predetermined indicator values but the specification fails to describe how to derive the predetermined indicator values. 
The prior art contains examples of diagnosing diseases based on sensor measurements e.g. bradycardia based on heart rate or a cold based on temperature and respiration but does not indicate how or which measurements may be used to determine the presence of any disease in a patient.
	(d) The skilled artisan is capable of implementing a diagnostic algorithm, however, guidance must be provided relating to how to derive the predetermined indicator values and how diseases are diagnosed using for example only one type of measurement e.g. temperature measured by two or more temperature sensors.
	(e) The level of predictability in the art for diagnosing diseases based on multiple measurements using an indicator value is low since the indicator value is determined based the summation of sensor measurements having different units e.g. beat per minute summed with degrees Fahrenheit.  Further how would different units affect the indicator value e.g. temperature reported in Celsius versus Fahrenheit. 
          	(f) There is no direction or guidance presented for determining predetermined indicator values and how a measurements from sensors may be used to diagnose all diseases.
          	(g) There is an absence of working examples concerning diagnosing a disease based on indicator values defined by the summation of sensor measurements having different units.
(h) The quantity of experimentation necessary is great since the claims, under their broadest reasonable interpretation read on diagnosing any disease with a single parameter while the specification discloses only a few combinations of diseases and measurements (Table 1).
            In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1-2 and 6-8.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the database" in lines 8 and 10.  There is insufficient antecedent basis for this limitation in the claim.  The limitation “a database” is recited in line 19.  It is unclear if the claim is directed to a single database or multiple databases.
Claims 2 and 6-8 are rejected by virtue of their dependence on claim 1.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 and 6-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to a system and method for diagnosing diseases based on comparing an indicator value to a predetermined indicator value.
The limitation of determining the presence of disease based on a sensor measurement, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “processor,” measurements from the sensor being insignificant extra-solution activity i.e. data gathering) nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor” language, “determining” in the context of this claim encompasses the user manually comparing a sensor measurement to a range of sensor measurements known to be indicative of a disease e.g. a blood sugar level associated with diabetes. Similarly, the limitation of deriving the indicator value based on a weighting factor, control value and the measurement and comparing to value to a database of indicator values, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “processor” and “database” language, diagnosing in the context of this claim encompasses the user using his knowledge of diseases and associated measurements to perform medical diagnosis on a patient e.g. read measurements from multiple sensors, weight each measurement according to its diagnostic importance, ignore normal measurements, and diagnose the disease based on the abnormal measurements and the user’s database/memories of diseases associated with said abnormal measurements.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a processor, storage device and sensor. The processor, storage device and sensor are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U. S., Pp. 11-14].  The addition of transmitting and receiving means to worn sensors is routine and conventional data gathering in the art as evidenced by: Carmeli (US 2009/0055053) [par. 0050], Banet et al. (US 2009/0112072) [par. 0015], Baldus et al. (US 2009/0231125) [par. 0003], Baarman et al. (US 2015/0093725) [par. 0082], Kakkar et al. (US 2016/0089089) [par. 0028], and Lane et al. (US 2017/0065232) [pars. 0027, 0053, 0102].  Thus, the addition of transmitting and receiving means is not significantly more than the abstract idea itself.  The claim is directed to an abstract idea
Additionally, the claims are directed to functionally-described algorithmic processes that require performing mathematical calculations, and the Supreme Court has explicitly characterized mathematical relationships/formulas as abstract ideas [Federal Register, Vol. 79, No. 241, December 16, 2014 at 74622, column 2].  The claims are not patent eligible. 


Examiner’s Note on Prior Art
Prior art is not applied to the claims. The prior art of record does not suggest determining a weighting factor value for each sensor by using a ratio of a number of pre-identified diseases for which each respective sensor is used to obtain a measurement over a total number of pre-identified diseases in the database.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055.  The examiner can normally be reached on M-F 8:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                         07 March 2022